Per Curiam.
A settlement by township auditors is certainly conclusive, but the difficulty is to say what constitutes it. Here a balance was struck, which was afterwards carried forward into subsequent accounts. On the book it appears that a pen has been run through one of the items, leaving the sum carried out untouched; and the certificate of the auditors was in favor of the accountant to the extent of the whole. Can the balance be altered without unravelling the settlement ? There was conflicting evidence on the subject of the erasure, and that shows how dan*148gerous it woMd be to throw the written report open to parol proof. The statute intended to avoid it.
But if that were otherwise, the defendant would still be protected by the statute of limitations. If the order was unpaid when he went out of office, he stood indebted to the school directors to the amount of it, and their cause of action was complete, because he had just so much of their money in his hands. Had he used any art to conceal the fact, it would have suspended the statute; but no such thing could be practised, for the books were not in his custody, but open to the inspection of all. . If there was mistake by the auditors, he is not chargeable with it; for the obliteration on the face of the settlement was enough to set them on an inquiry.
Judgment reversed.